Citation Nr: 0821885	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial disability rating greater than 
10 percent for residuals of right tibial plateau fracture 
with mild laxity.

2. Entitlement to an initial disability rating greater than 
10 percent for residuals of right tibial plateau fracture 
with mild degenerative changes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to March 
1988 and again from May 1989 to December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which granted service 
connection and assigned the initial 10 percent ratings for 
the right knee disabilities, effective from October 19, 2000.  

This case was previously before the Board in March 2006.  At 
that time the Board requested further development for the two 
issues currently on appeal as well as the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  By rating decision dated in December 2007 
the RO granted service connection for PTSD.  

The veteran testified before the undersigned at a Video 
Conference hearing in December 2005 and before a Decision 
Review Officer at the RO at a hearing in June 2003.  
Transcripts of these hearings are associated with the claims 
folder.


FINDING OF FACT

The veteran's right knee disability is currently manifested 
by subjective complaints of pain and instability with 
objective findings of degenerative arthritis and slight 
limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for residuals of right tibial plateau 
fracture with mild laxity have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an initial disability rating greater 
than 10 percent for residuals of right tibial plateau 
fracture with mild degenerative changes have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected right knee 
disabilities are more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991). 
  
Furthermore, the veteran's right knee disorders are 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Court of Appeals for Veterans Claims (Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Relevant Evidence

Evidence relevant to the current level of severity of the 
veteran's right knee disabilities includes VA orthopedic 
examinations conducted in November 2000, June 2001, September 
2003, and October 2007.  

During the November 2000 examination the veteran reported 
that he "broke" his right knee secondary to a sports-
related injury while in service.  He was initially treated in 
a long-leg cast from the hip to the ankle.  After several 
weeks the cast was removed and he was then told that the knee 
had been "set wrong."  He had some sort of manipulation of 
the knee and then had application of another long-leg cast.  
After removal of the cast, he had physical therapy for a 
couple months and then returned to regular duty.  He reported 
continued problems with his knee since that time.  The 
veteran reported chronic pain with recurrent episodes of 
swelling.  Examination of the knee revealed slight effusion.  
He had 0 to 140 degrees range of motion with pain.  There was 
no tenderness to palpation over the area of the lateral joint 
line.  No ligamentous instability was noted at the time.  
McMurray's testing was negative.  The examiner noted that the 
veteran could heel and toe walk with a slight limp on the 
right.  He could only do a partial squat secondary to right 
knee pain.  An X-ray of the right knee revealed residuals of 
right knee injury, possible post-traumatic arthritis and/or 
lateral meniscus tear and possible gout.  With regard to De 
Luca the examiner reiterated that the veteran had pain on 
range of motion testing and also stated that pain could 
further limit functional ability during flareups or with 
increased use.  However, the examiner stated that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  A December 
2000 magnetic resonance imaging (MRI) scan of the right knee 
ordered in conjunction with this examination revealed a small 
nonspecific right joint effusion but otherwise negative right 
knee.  

During the June 2001 examination the veteran complained of 
chronic knee pain with recurrent episodes of swelling.  
Weight bearing, particularly extended periods of weight 
bearing caused pain.  He reported using a cane 90 percent of 
the time and also stated that he occasionally uses bilateral 
forearm crutches.  The veteran stated that he was a barber 
and that the prolonged periods of standing in this profession 
aggravated his knee.  On physical examination the examiner 
noted that the veteran moved somewhat slowly about the room 
with a slight limp on the right.  On examination, the right 
knee revealed no evidence of redness, heat, or swelling.  The 
knee had 0 to 140 degrees range of motion.  The veteran 
demonstrated guarding throughout the examination with 
complaints of pain on motion.  He had tenderness to 
palpation, particularly over the area of the lateral 
patellofemoral joint.  He also had pain with lateral 
subluxation of the patella.  Otherwise, no ligamentous 
instability was demonstrated.  He did only a partial squat 
with complaints of knee pain.  There was no evidence of 
atrophy in the thigh measurements one-handbreadth above the 
superior patellar border of 44 centimeters bilaterally.  

The examiner noted a May 2001 X-ray of the right knee which 
showed minimal narrowing of the medial knee compartment.  
There was an oval density in the right medial femoral condyle 
consistent with a bone alum.  There was no calcified loose 
body noted between the joint spaces and there was no evidence 
of acute fracture or dislocation.  No joint effusion was 
noted.  The impression was residuals of a right tibial 
plateau fracture with mild degenerative changes of the right 
knee with patellofemoral pain.  As far as the DeLuca 
provisions, the examiner reiterated that the veteran had pain 
on range of motion testing and also stated that pain could 
further limit functional ability during flareups or with 
increased use.  However, the examiner stated that it was not 
feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.

During the September 2003 examination the examiner noted that 
the veteran had a second MRI scan in June 2001 which showed a 
small nonspecific joint effusion with degenerative changes of 
the menisci.  The examiner also noted that the appearance of 
the examination was fairly similar to the MRI performed in 
December 2000.  The veteran reported continued pain and 
swelling.  Weight bearing was said to be painful and the knee 
will give way.  The veteran said that he fell as recently as 
the previous night in his home.  He was ambulatory with two 
forearm crutches.  He could not squat and was bothered by 
attempting to go up and down a flight of steps.  The veteran 
reported that he was employed as a barber but could not work 
more than two hours in a day secondary to knee pain.  

On physical examination the examiner noted that the veteran 
had two forearm crutches as well as a right knee brace.  The 
brace was removed for the evaluation and the veteran moved 
about the room without the crutches.  He was moving slowly, 
cautiously, and with a limp on the right.  In the supine 
position, he demonstrated marked guarding and reluctance to 
move the knee.  He was then placed in a sitting position with 
the leg hanging over the table and he was able to slowly flex 
the knee to 90 degrees with complaints of pain.  He was 
placed back into the supine position and on passive range of 
motion testing he had 0 to 130 degrees range of motion with 
pain on motion.  No redness, heat, or swelling was noted.  He 
continued to have tenderness to palpation over the lateral 
joint line region.  Lachman's was negative.  Collateral 
ligaments were stable to stress.  The impression was 
residuals of right tibial plateau fracture with degenerative 
changes.  As far as the DeLuca provisions, the examiner 
reiterated that the veteran had pain on range of motion 
testing and also stated that pain could further limit 
functional ability during flareups or with increased use.  
However, the examiner stated that it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as these matters cannot be determined 
with any degree of medical certainty.

During the October 2007 examination the veteran reiterated 
his history of injury to the right knee in service while 
playing football in 1991.  He also reported having 
arthroscopic surgery at Keesler Air Force Base three to four 
years earlier.  Upon review of the claims folder the examiner 
noted that the veteran had right knee surgery in December 
2003 where a right knee arthroscopic debridement of 
chondromalacia and partial medial meniscectomy was done.  He 
reported continued to intermittent pain and swelling in his 
knee.  According to the veteran, his knee swells at least two 
times per day and he treats this by sitting down.  He also 
reported that his knee gives way two times per week and he 
treats this by wearing his knee brace and using a walking 
cane.  The examiner noted a November 2006 MRI which showed 
moderate degenerative changes of the medial and lateral 
compartments with a suggestion of a meniscal tear at the body 
of the posterior horn of the medial meniscus.  According to 
the examiner, this diagnosis was not confirmed with the 
intrameniscal signal abnormality meeting the articular 
surface on any of the other images.  The MRI also showed that 
he had intact anterior posterior cruciate ligament as well as 
medial and lateral collateral ligaments and that there was a 
normal patellofemoral joint and no effusion.  The veteran 
reported flare-ups of pain of a 10/10 that occurs at least 
one time per day lasting up to two hours.  This is 
precipitated by change in weather, especially cold and rainy 
weather, standing greater than 5-10 minutes, or bending at 
the knees.  He reports taking Tylenol and Motrin for the 
pain.  The veteran stated that he uses a walking cane 90 
percent of the time and wears a knee brace at least eight 
hours per day and denied having problems driving his vehicle.  
He also stated that he works ten hours per week (two hours 
per day) as a barber and his knee has reduced his 
productivity and efficiency in his occupation.  

On physical examination the examiner noted that the veteran 
had a slight limp on his right leg while walking into the 
office, however, the veteran did not limp while walking to 
the X-ray.  After repetitive motion times three, the veteran 
had full extension at zero and flexed to 90 degrees with pain 
at 90 degrees.  During testing for McMurray's, which the 
examiner noted requires extension and flexion and different 
positions of the knee, he had active flexion of 0 to 130 
degrees without any evidence of a positive meniscal tear on 
examination.  His medial and lateral collateral ligaments 
were intact to varus and valgus stressors.  He had negative 
anterior posterior drawer signs and no popliteal mass.  There 
was no swelling, redness, warmth, or deformity around the 
knee.  He did express tenderness to the lateral joint line, 
infrapatellar bursa, and suprapatellar bursa.  He had 
negative patellar grind test and no medial joint line 
tenderness.  There was no popliteal cyst.  There was no 
laxity of any of the knee ligaments to be appreciated.  An X-
ray of the right knee showed mild degenerative changes, 
otherwise unremarkable.  

The impression was degenerative changes of the right knee and 
possible meniscal tear by MRI which was not confirmed on 
examination.  As far as the DeLuca provisions, the examiner 
reiterated that the veteran had pain on range of motion 
testing and also stated that pain could further limit 
functional ability during flareups or with increased use.  
However, the examiner stated that it was not feasible to 
attempt to express any of this in terms of additional 
limitation of motion as these matters cannot be determined 
with any degree of medical certainty without resorting to 
speculation.  The veteran did not have instability of the 
knee, although he did have full extension but limited flexion 
90 percent with repetitive usage passively and with more 
flexion to 130 percent noted on active movement during the 
McMurray testing for possible torn meniscus in the right 
knee.  There was no laxity of any kind of the right knee 
ligaments which would show instability or subluxation.  

Also of record is a December 2003 operative report showing 
surgery to the right knee and VA outpatient treatments 
reports dated from March 1993 to December 2006.  While the 
outpatient treatment reports mostly show treatment for post-
traumatic stress disorder some of these reports note right 
knee pain.  Specifically, reports dated in April 2001, May 
2004, April 2005, and October 2005 show complaints of right 
knee pain.  However, these reports also show no swelling of 
the right knee and an unrestricted range of motion.  

        1. Residuals of right tibial plateau fracture with mild 
laxity

The veteran's residuals of right tibial plateau fracture with 
mild laxity is currently rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  
Under this provision, other impairment of the knee is rated 
as follows: 10 percent for slight recurrent subluxation or 
lateral instability; 20 percent for moderate recurrent 
subluxation or lateral instability; and 30 percent for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).  The words "slight," "moderate" 
and "severe" are not defined in the rating schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2007).

As above, during the November 2000 no ligamentous instability 
was reported.  Subsequently, during the June 2001 examination 
had pain with lateral subluxation of the patella.  Otherwise, 
no ligamentous instability was demonstrated.  Based on this 
examination report the RO granted the veteran a separate 10 
percent for laxity.  In September 2003 Lachman's was negative 
and collateral ligaments were stable to stress.  Most 
recently, in October 2007 there was no laxity of any kind of 
the right knee ligaments which would show instability or 
subluxation.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service connected instability of the left knee.  The 
objective tests do not show instability.  The only evidence 
of instability is the June 2001 examination report of pain 
with lateral subluxation of the patella.  The recent October 
2007 report shows no instability.  However, the veteran is 
currently in receipt of a 10 percent evaluation for laxity of 
the right knee and the Board will not disturb this award.  
The Board finds that the above reports do not show more than 
slight instability.  In order to receive a higher rating 
under DC 5257 for laxity there must be evidence of moderate 
or severe instability.  38 C.F.R. § 4.71a, DC 5257.  Simply 
stated, the Board finds that the two September 2003 and 
October 2007 VA examinations and the VA outpatient treatment 
records, as a whole, provide evidence against this claim. 

Other potentially applicable DC's that provide for 
evaluations in excess of 10 percent include 5256 (ankylosis 
of the knee), 5258 (dislocated semilunar cartilage), 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  There is no current evidence of 
ankylosis of the knee or dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Thus, DC's 5256 and 5258 are not for application.  
DC's 5260 and 5261 will be discussed in connection with the 
propriety of a separate evaluation for arthritis.

	2.  Residuals of right tibial plateau fracture with mild 
degenerative changes

VA's General Counsel has held that under certain 
circumstances, as in this case, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  It appears from the record that it is 
upon this provision that the currently assigned 10 percent 
evaluation was granted by the RO.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  If the joint is affected by 
limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups. A 
20 percent rating applies for X-ray evidence of involvement 
of two or more minor joint groups, with occasionally 
incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003 
(2007).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg 
warrants a noncompensable evaluation if extension is limited 
to 5 degrees, a 10 percent evaluation if extension is limited 
to 10 degrees, a 20 percent evaluation if extension is 
limited to 15 degrees, a 30 percent evaluation if extension 
is limited to 20 degrees, a 40 percent evaluation if 
extension is limited to 30 degrees or a 50 percent evaluation 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  The General Counsel has also determined that where a 
claimant has both limitation of flexion and limitation of 
extension of the same leg, he must be rated separately under 
DC's 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).  

As above, during the November 2000 and June 2001 examinations 
the veteran had 0 to 140 degrees range of motion and during 
the September 2003 and October 2007 examinations the veteran 
had 0 to 90 degrees.  The veteran's demonstrated loss of 
flexion to 90 degrees does not constitute compensable 
limitation of motion under either DC 5260 or DC 5261.  
Because such a finding would result in a noncompensable 
evaluation and radiographic evidence is of record indicating 
the presence of arthritis and painful motion, a 10 percent 
evaluation is the highest rating the veteran could possibly 
receive for degenerative arthritis.  

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  

The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  During the 
November 2000, June 2001, September 2003, and October 2007 
examinations each examiner noted that the veteran had pain on 
range of motion testing and also stated that pain could 
further limit functional ability during flareups or with 
increased use.  However, these examiners also stated that it 
was not feasible to attempt to express any of this in terms 
of additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty without 
resorting to speculation.   Thus, the provisions of DeLuca 
are not for application in this case.  Also, with regard the 
veteran's complaints of pain and his testimony before the RO, 
it is important for the veteran to understand that without 
taking into consideration the difficulties he has indicated 
he has, the current evaluations could not be justified. 

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with the knee that would 
render the regular rating standards inapplicable.  For this 
reason, the record does not provide a basis for referral of 
the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record a higher 
disability rating for either instability or arthritis of the 
veteran's left knee is not warranted.  38 C.F.R. § 4.7 
(2007).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In cases such as this where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of October 19, 2000, the date of his claim, 
and separate 10 percent ratings were assigned for the laxity 
and degenerative changes .  He was provided notice how to 
appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he demonstrated 
his actual knowledge of what was required to substantiate a 
higher rating in his argument included on his Substantive 
Appeal.  Although he was not provided pre-adjudicatory notice 
that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a state Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for 
residuals of right tibial plateau fracture with mild laxity 
is denied.

An initial disability rating greater than 10 percent for 
residuals of right tibial plateau fracture with mild 
degenerative changes is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


